Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree with an argument that Oh’265 does not disclose the newly added limitations “wherein, in a direction normal to a surface of the substrate, the second electrode fully overlaps at least one of the sensing lines such that the second electrode prevents voltage applied to the thin film transistor from interfering with the at least one sensing line”. Oh’265 clearly discloses that the cathode electrode layer 126 fully overlaps a portion of the routing layer 156 (Fig. 2). Furthermore, the encapsulation layer 142 fully overlaps the entire portion of the routing layer 156 such that the cathode layer 126 along with the encapsulation layer 142 prevents voltage applied to the thin film transistor from interfering with the routing layer 156. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0006265 A1, hereinafter “Oh’265”) in view of Wu et al. (US 2017/0097727 A1, hereinafter “Wu”).
As to claim 21, Oh’265 (Fig. 5) discloses a display device (Para. 0058) comprising:
	a substrate (111) comprising:
	a display region (“display region”); and
	a non-display region at a periphery of the display region (“peripheral region”);
	a thin film transistor (130) on the substrate and overlapping the display region (Para. 0026);
	a light emitting device (120) connected to the thin film transistor (Para. 0027-0028); and
	a touch sensor (152) on a surface of the substrate (Para. 0034), the touch sensor being configured to sense a position of a touch interaction (Para. 0040),
	wherein the touch sensor comprises:
	a sensor (152e) overlapping the display region (Para. 0035); and
	sensing lines (156) overlapping the non-display region, the sensing lines being connected to the sensor (Para. 0042),
	wherein the light emitting device comprises:
	a first electrode (122) connected to the thin film transistor (130);
	an emitting layer (124) on the first electrode (122); and
	a second electrode (126) on the emitting layer (124); and
	wherein, in a direction normal to a surface of the substrate, the second electrode (156) fully overlaps at least one of the sensing lines (158, the left most portion of the sensing line 156 is fully overlapped by the cathode electrode 126) such that the second electrode prevents voltage applied to the thin film transistor from interfering with the at least one sensing line (Similar structure should perform similar function, and furthermore encapsulation layer 142 overlaps the entire sensing layer 156).  
	Oh’265 does not disclose wherein widths of the sensing lines are different from one another.

It would have been obvious to one of ordinary skill in the art, at the time of filing to combine the teaching of Wu to have a different widths for routing lines in a device disclosed by Oh’265. The motivation would have been to achieve uniform touch sensitivity by having substantially equal resistance among electrodes (Wu; Para. 0058-0060). 

As to claim 22, Oh’265 discloses the display device of claim 21, wherein
each of the sensing lines is formed as a multilayer structure (Fig. 5 elements 156a, 156b; Para. 0043), 
 in a direction normal to the surface, each multilayer structure varies between a first width and a second width different from the first width (156b is thicker than 156a as shown in the figure), each of the first width and the second width extends perpendicular to the direction normal to the surface (Fig. 4 element 156; the layers 156a and 156b extend parallel to the surface, perpendicular to the normal to the surface is on the surface or parallel).

As to claim 23, Oh’265 does not disclose the touch sensor of claim 12, wherein the first widths increase with increasing distance from the sensing region.
However, Wu teaches the touch sensor of claim 22, wherein the first widths increase with increasing distance from the sensing region (Fig. 2; Para. 0061). 
It would have been obvious to one of ordinary skill in the art, at the time of filing to combine the teaching of Wu to have the different widths for the multilayer routing lines disclosed by Oh’898. The motivation would have been to achieve uniform touch sensitivity by having substantially equal resistance among electrodes (Wu; Para. 0058-0060). 
As to claim 24, Oh’265 (Fig. 5) discloses the touch sensor of claim 22, wherein: 
the multilayer structure comprises: 
a first electrically conductive layer (156a) on the surface of the substrate (166); 
a second electrically conductive layer (174) on the first electrically conductive layer (156a; Para. 0064); and 
a third electrically conductive layer (156b) between the first electrically conductive layer (156a) and the second electrically conductive layer (174); 
a width of the third electrically conductive layer (156b) forms the second width; and 
the second width (width of 156b) is smaller than the first width (width of 156a). 

As to claim 25, Oh’265 (Fig. 5) discloses the touch sensor of claim 24, wherein: 
a width of the first electrically conductive layer forms the first width (156a); and 
widths of the first electrically conductive layer and the second electrically conductive layer are
equivalent (Para. 0044). 

As to claim 26, Oh’265 does not disclose the touch sensor of claim 12, wherein the second widths increase with increasing distance from the sensing region.
However, Wu teaches the touch sensor of claim 22, wherein the second widths increase with increasing distance from the sensing region (Fig. 2; Para. 0061, Oh’265 teaches a multilayer structure as discussed above). 
It would have been obvious to one of ordinary skill in the art, at the time of filing to combine the teaching of Wu to have the different widths for the multilayer routing lines disclosed by Oh’898. The motivation would have been to achieve uniform touch sensitivity by having substantially equal resistance among electrodes (Wu; Para. 0058-0060). 
Allowable Subject Matter
Claims 8-10, 12-15 and 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 8, The prior art teaches a display device comprising: 
a first base substrate comprising: 
a display region; and 
a non-display region at the periphery of the display region; 
a thin film transistor on the first base substrate and overlapping the display region; 
a light emitting device connected to the thin film transistor; 
a power line connected to the thin film transistor and the light emitting device; 
an encapsulation layer covering the light emitting device; and 
a touch sensor on a surface of the encapsulation layer, the touch sensor being configured to sense a position of a touch interaction,
wherein the touch sensor comprises:
a second base substrate comprising:
a sensing region corresponding to the display region; and 
a peripheral region at a periphery of the sensing region; 
an insulating layer on the second base substrate such that the second base substrate is disposed between the insulating layer and the encapsulation layer, the insulating layer comprising contact holes; 
a sensor on the second base substrate and overlapping the sensing region; and 
sensing lines on the second base substrate and overlapping the peripheral region, the sensing lines being connected to the sensor, 
wherein, in the non-display region, the insulating layer overlaps the power line in a view normal to the surface,

a first electrically conductive layer on the second base substrate; and 
a second electrically conductive layer connected to the first electrically conductive layer via a contact hole among the contact holes, and 
wherein widths of the sensing lines are different from one another, wherein the light emitting device comprises:
a first electrode connected to the thin film transistor; 
an emitting layer on the first electrode, and a second electrode on the emitting layer. 
The prior art, alone or in an obvious combination, does not disclose the above limitations wherein, in a direction normal to a surface of the first base substrate, the second electrode fully overlaps the sensing line such that the second electrode prevents voltages applied to the thin film transistor from interfering with the sensing line.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Kang et al. (US 8,847,932 B2) discloses a connecting line overlapped by the cathode electrode in a display device (Fig. 1 elements CL1, 730).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner




/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625